Citation Nr: 0820063	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.  

4. Entitlement to a rating higher than 10 percent before 
February 28, 2007, and a rating higher than 20 percent from 
February 28, 2007, for musculoligamentous injury to the lower 
thoracic and upper lumbar spine.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

During the pendency of the appeal, in a rating decision in 
May 2007, the RO increased the rating for the 
musculoligamentous injury to the lower thoracic and upper 
lumbar spine from 10 percent to 20 percent, effective 
February 28, 2007, the date of a VA examination.  The veteran 
continued his appeal for a higher rating.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).    

In the rating decision in November 2004, the RO denied the 
claim of service connection for sinusitis.  In his notice of 
disagreement received in March 2005 and in a substantive 
appeal statement received in September 2005, the veteran 
clearly indicated his intent to withdraw the claim of service 
connection for sinusitis.  38 C.F.R. § 20.204.  The Board 
therefore does not have jurisdiction of the claim and the 
claim is not addressed in this decision.  

In his notice of disagreement in March 2005, the veteran 
raised the claim of a total disability rating for 
compensation based on individual unemployability, which is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. There is no competent medical evidence of current left ear 
hearing loss for the purpose of VA disability compensation.  



2. Right ear hearing loss was not affirmatively shown to have 
had onset during service; right ear sensorineural hearing 
loss was not manifested to a compensable degree within one 
year from the date of separation from service; right ear 
hearing loss, first diagnosed after service beyond the one-
year presumptive period for sensorineural hearing loss as a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin.  

3. Tinnitus was not affirmatively shown to have had onset 
during service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 

4. From the effective date of the award of service 
connection, post-traumatic stress disorder is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective relationships; his disability picture 
is without evidence of occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-
continuous panic or depression affecting his ability to 
function independently and appropriately, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.  

5. For the period before February 28, 2007, 
musculoligamentous injury to the lower thoracic and upper 
lumbar spine was manifested by 90 degrees of forward flexion 
with pain starting at 70 degrees; there is no objective 
evidence to demonstrate that an intervertebral disc syndrome 
is associated with the service-connected disability.




6. For the period from February 28, 2007, musculoligamentous 
injury to the lower thoracic and upper lumbar spine was 
manifested by 58 degrees of forward flexion, extension to 30 
degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 20 degrees, and left and right rotation to 30 
degrees each; there is no objective evidence to demonstrate 
that an intervertebral disc syndrome is associated with the 
service-connected disability.    


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not due to disease 
or injury incurred in or aggravated by active service, and 
hearing loss of the sensorineural type may not be presumed to 
have been incurred during active duty.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

3. The criteria for an initial rating higher than 50 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

4. The criteria for a rating higher than 10 percent rating 
before February 28, 2007, and the criteria for a rating 
higher than 20 percent from February 28, 2007, for 
musculoligamentous injury to the lower thoracic and upper 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5237, 5242 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  
Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
post-traumatic stress disorder.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim of service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating for post-traumatic stress disorder.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

As to the remaining claims, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in July 2004 and 
March 2006.  The veteran was notified of the evidence needed 
to substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified of the type of evidence to substantiate 
the claim for a higher rating for his spine disability, 
namely, evidence indicating an increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life.  The veteran was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence in his 
possession that pertained to the claims.  The VCAA notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice did not comply with the 
requirement that the notice must precede the initial 
adjudication, the timing defect was cured as after the RO 
provided the content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As for the omission in the VCAA notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria as provided in the statement of the case 
in August 2005 and supplemental statements of the case in 
January 2006, June 2007, and December 2007, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim for a 
higher rating for the spine disability.  For this reason, the 
deficiency as to VCAA compliance under Vazquez-Flores, 
regarding general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result, is harmless error.   
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).   
Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The veteran himself has also 
submitted numerous service personnel records, including an 
order awarding him the combat infantryman badge and daily 
logs pertaining to incidents and movements of his unit in 
Vietnam, as well as medical articles relating to tinnitus.  
He has not identified any other pertinent records, such as 
private medical records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October 2004 (all 
claims), November 2005 (post-traumatic stress disorder), 
January 2007 (post-traumatic stress disorder), and February 
2007 (spine disability).  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. 

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Analysis

The veteran asserts that he has hearing loss and tinnitus as 
a result of in-service acoustic trauma.  The veteran states 
that he served as a tank commander and platoon sergeant in 
combat in Vietnam, where he was exposed to the loud noises of 
hostile fire and his own tank gun and machine gun fire.    

The veteran served on active duty from March 1968 to January 
1970.  

Service medical records do not show any complaint, finding, 
or diagnosis of hearing loss or tinnitus.  At the time of a 
separation physical examination in January 1970, audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, and 4000 Hertz:  20, 10, 10, 
and 15 in the right ear; and 30, 15, 15, and 15 in the left 
ear.  On the physical examination, the veteran's ears were 
clinically evaluated as normal.  

After service, the veteran's ears were evaluated as normal at 
the time of a VA general medical examination in July 1970.  
At the time of a VA examination in October 2004, in 
connection with the current claims, an audiogram revealed 
pure tone thresholds in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz of:  10, 10, 15, 25, and 40 in the right ear, 
and 15, 10, 15, 25, and 25 in the left ear.   

The speech recognition scores, using the Maryland CNC word 
list, were 100 percent for the right ear and 96 percent for 
the left ear.  The diagnosis was hearing within normal limits 
bilaterally, except for mild sensorineural hearing loss at 
4000 to 8000 Hertz in the right ear and at 8000 Hertz in the 
left ear.  There are no other audiograms in the record.  



On further VA examination in October 2004, the veteran 
reported noise exposure to multiple weapons without ear 
protection.  He also described his post-service occupational 
history in the aerospace industry with minimal noise 
exposure.  He gave a 15 year history of progressive bilateral 
hearing loss and of progressive tinnitus.  The diagnoses were 
bilateral sensorineural hearing loss with normal audiometric 
thresholds for rating purposes in the left ear, and bilateral 
constant tinnitus of moderate severity.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No audiograms during service show the 
existence of a left ear hearing loss disability under the 
standards of 38 C.F.R. § 3.385.  Likewise, after service 
there is no evidence of left ear hearing loss that meets the 
regulatory standards of 38 C.F.R. § 3.385.  

As the record now stands, there is no satisfactory proof that 
the veteran has a current left ear hearing loss disability 
that meets the VA standard of hearing disability under 38 
C.F.R. § 3.385, that is, an auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the tested frequencies of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  In the absence of proof of present hearing 
loss disability under 38 C.F.R. § 3.385, there is no valid 
claim of service connection for left ear hearing loss.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The record does show a current diagnosis of right ear hearing 
loss under VA standards for hearing loss disability and a 
current diagnosis of tinnitus.  The initial documentation of 
right ear hearing loss under VA standards for hearing loss 
disability and tinnitus comes at the time of the VA 
examination in 2004, more than 30 years after the veteran's 
discharge from service in January 1970.  Additionally, the 
right ear hearing loss and tinnitus are not objectively shown 
to have had onset during service or in the first post-service 
year.  

In October 2004, when the veteran underwent a VA examination, 
the examiner commented specifically on the etiology of the 
veteran's current minimal high frequency sensorineural 
hearing loss and tinnitus.  Following a comprehensive review 
of the veteran's claims file and medical history before and 
after service, the examiner expressed the opinion with 
rationale that it was less likely than not that the veteran's 
current right ear hearing loss and tinnitus were related to 
military service noise exposure and acoustic trauma.  Rather, 
the most likely etiology of the right ear hearing loss and 
tinnitus was believed to be presbycusis.  There is no other 
medical opinion of record that is probative of the etiology 
of the veteran's right ear hearing loss and tinnitus. 

The veteran has furnished a service record showing that he 
was awarded the Combat Infantryman badge.  Therefore the 
provisions of 38 U.S.C.A. § 1154(b) are to be addressed.  The 
veteran's DD-Form 214, Report of Separation, shows that his 
military occupational specialty was an armor crewman which is 
consistent with noise exposure the veteran has described.  
Even if the documentation in the file constitutes 
satisfactory evidence that the veteran sustained acoustic 
trauma during combat, which is consistent with the 
circumstances, conditions, or hardships of his service, the 
presumption afforded under 38 U.S.C.A. § 1154(b) deals only 
with the question of whether a particular disease or injury 
occurred in service, that is, what happened then, and not the 
question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  Medical evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998); Libertine v. Brown, 9 Vet. App. 521, 
522-24 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Regarding the veteran's statements to the effect that his 
right hearing loss is attributable to noise exposure during 
service, although the veteran is competent to describe such 
symptoms as hearing difficulty, hearing loss is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
left ear hearing loss therefore is medical in nature, that 
is, not 


capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that the current 
right ear hearing loss either had onset during service or is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, a VA examiner expressed 
the opinion that the veteran's right ear hearing loss was not 
due to his noise exposure in military service.  There is no 
other medical opinion of record that is probative of the 
question of medical causation. 

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, the preponderance of the evidence is against the 
claim of service connection for right ear hearing loss, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

As for tinnitus, tinnitus is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability, that is, tinnitus is capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his tinnitus and an injury, disease, or event 
of service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the only medical nexus opinion of record is unfavorable to 
the claim, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, the preponderance of the 
evidence is against the claim of service connection for 
tinnitus, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

II. Claims for Increase 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

Post-traumatic Stress Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for post-traumatic stress disorder are found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

Post-traumatic stress disorder has been evaluated as 50 
percent disabling ever since the effective date of service 
connection in May 2004.  

The criteria for the next higher rating, 70 percent, are:  
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The relevant evidence in this case consists of VA records, 
three VA examination reports, and statements of the veteran.  



On VA examination in October 2004, in connection with the 
veteran's claim of service connection, the diagnosis was 
post-traumatic stress disorder, and the Global Assessment of 
Functioning (GAF) score was 46.  VA records disclose that in 
November 2004, the GAF score was 45.  On VA examination in 
November 2005, the GAF score was 55, and on VA examination in 
January 2007, the GAF score was 50.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

In this case, the veteran's GAF scores vary and are generally 
within the range of 45 to 55, denoting from moderate to 
serious impairment.  However, as will be discussed herein, a 
single evaluation, rather than "staged ratings" from the 
effective date of service connection, is found to be 
appropriate in this case.  The disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment by 
description or by a GAF score is to be considered, but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.  



In evaluating all the evidence, the Board finds that the VA 
medical evidence of record overall reflects that from the 
effective date of the award of service connection, the 
veteran's symptoms of post-traumatic stress disorder are not 
so severe as to affect his everyday life and his ability to 
function to a degree that more nearly approximates the 
schedular criteria for a 70 percent rating.  

Throughout the appeal period, the overall objective evidence 
from a review of the VA examination reports and outpatient 
records reveals the following in relation to symptoms of 
post-traumatic stress disorder.  The prevailing symptoms were 
identified as chronic anxiety, panic attacks, and depression.  
The veteran also experienced sleep difficulties on account of 
episodic nightmares, and problems falling asleep due to 
worry.  Since 2004, he has consistently sought treatment for 
his service-connected disorder, including through individual 
therapy and medication.  There is no evidence, and the 
veteran has not indicated, that he has received inpatient 
treatment.  He was generally noted to be alert and oriented 
to person, place and time.  His hygiene was good.  His affect 
was flat and he appeared anxious.  He was periodically 
tearful but cooperative.  His speech was slow and not always 
spontaneous.  Although his responses were at times 
tangential, his thought processes were logical, sequential, 
and goal-oriented, albeit slow and labored.  His memory was 
intact.  In terms of concentration and attention, it was fair 
but he was noted to be easily distracted.  There were no 
delusions, homicidal or suicidal ideations, or 
hallucinations.  He has had thoughts about suicide and 
homicide but did not have any plans.  His mood was depressed 
and anxious.  He had normal judgment and his insight was 
intact.  He reported feeling chronically depressed.  He was 
reportedly able to perform standard activities of daily 
living, although he reported that he retired early after more 
than 30 years as an engineer (in a managerial position) 
because he was unable to handle the occupational pressure due 
to his anxiety symptoms.  He maintained a good relationship 
with his family, although he was attempting to strengthen the 
bond with one of his sons, and has been married for more than 
30 years.  He visits family on a regular basis but has no 
close friends, although he regularly attends church and 
occasionally goes on outings with church members.

At the time of an October 2004 VA examination, the examiner 
stated that since the veteran's discharge from the military 
there appeared to be a steady deterioration marked by 
depressive states and debilitating levels of anxiety, both of 
which were related to trauma experiences in Vietnam.  The 
veteran was competent to manage his own finances.  

At time of a November 2005 VA examination, the veteran 
reported symptoms every week with different degrees of 
anxiety and depression.  He indicated that he helped his 
neighbors and did house repairs.  He was obsessed with his 
combat experiences.  There was no history of violence, 
fights, destructive behavior, or verbal confrontations.  He 
reported that panic attacks occurred if he was agitated or 
afraid.  The examiner stated that the assessment of the 
veteran's post-traumatic stress disorder at that time was 
moderate.  

At the time of a January 2007 VA examination, the veteran 
reported frequent panic attacks, averaging two a week.  The 
examiner noted that the veteran continued to have chronic 
problems with anxiety, panic attacks, insomnia, nightmares, 
emotional detachment, social withdrawal, and irritability.  
The diagnosis was moderate to severe post-traumatic stress 
disorder with pronounced anxiety, panic attacks, and 
preoccupation with Vietnam combat.  The examiner found no 
substantial change in the veteran's psychosocial functioning 
and quality of life since the last examination, but that the 
veteran was more anxious, depressed, and emotionally 
inhibited than was described in the last examination.  The 
examiner expressed the opinion that it was unlikely that the 
veteran could function in any job that required him to manage 
others due to his unresolved feelings about losing men in 
Vietnam.    

Based on these findings, the symptoms have not resulted in 
deficiencies in work, school, family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and the inability to establish and maintain effective 
relationships.   

Also while there is evidence of panic attacks and difficulty 
in adapting to stressful circumstances, including work, none 
of the other symptomatology listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and the inability to establish and maintain effective 
relationships. 

For these reasons on the basis of the record from 2004 to 
2007, including GAF scores in the range of 45 to 55, the 
Board finds that the effect of the symptomatology does not 
equate to or more nearly approximate the criteria of a 70 
percent rating, that is, occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The symptoms, as 
described above, are more characteristic of a disability 
picture that is contemplated by a 50 percent rating than that 
contemplated by a 70 percent rating under Diagnostic Code 
9411.  

Although there is some disparity in the GAF scores in the 
record for the period of the appeal, there appears to have 
been little change in the level of overall impairment 
attributable to post-traumatic stress disorder.  

As for the veteran's statement that post-traumatic stress 
disorder contributed to his early retirement, the VA examiner 
in February 2007 indicated that the veteran was probably not 
able to work in a managerial position, but the examiner did 
not state that the veteran was precluded from working.  

For these reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for post-traumatic 
stress disorder from the effective date of the award of 
service connection, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in May 2004, 
clinical findings have not shown that the veteran met the 
criteria for a higher rating.  

Musculoligamentous Injury to the Lower Thoracic and Upper 
Lumbar Spine

The service-connected lower thoracic and upper lumbar spine 
disability has been rated as 10 percent disabling before 
February 28, 2007, and as 20 percent disabling from February 
28, 2007, under 38 C.F.R. § 4.71a, Diagnostic Codes 5243-
5237.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5237, for lumbosacral strain (or under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine), the criteria for a 10 percent rating are forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

The criteria for a 20 percent rating under Diagnostic Code 
5237 or Diagnostic Code 5242 are forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The criteria for a 40 
percent rating under Diagnostic Code 5237 or Diagnostic Code 
5242 are forward flexion of the thoracolumbar spine to 30 
degrees or less; or where there is favorable ankylosis of the 
entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in neutral 
position (zero degrees).  

On VA examination in October 2004, the range of motion of the 
lumbar spine was:  90 degrees of forward flexion with pain 
starting at 70 degrees, 20 degrees of extension with pain 
starting at 15 degrees, 15 degrees of left and right lateral 
flexion with pain at the endpoint, and 20 degrees of left and 
right rotation with pain starting at 10 degrees on the left 
and 15 degrees on the right.  The combined range of motion of 
the lumbar spine, even with consideration of pain on motion, 
was greater than 120 degrees (70+15+15+15+10+15=140).  There 
was tenderness in the L5-S1 paravertebral region and there 
was guarding.  There were no findings reported regarding gait 
or spinal contour, and the veteran reported that he did not 
use any assistive devices except for a back brace.  Further, 
VA records dated prior to February 28, 2007, show treatment 
for chronic low back pain without reference to any abnormal 
gait or spinal contour.  

Before February 28, 2007, the findings on VA examination in 
October 2004 of forward flexion of 90 degrees with pain 
starting at 70 degrees with a combined rating of greater than 
120 degrees without clinical findings in the record of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, do not more nearly 
approximate the criteria for the next higher rating under 
Diagnostic Code 5237, considering 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On VA examination on February 28, 2007, range of motion of 
the lumbosacral spine, in consideration of pain on motion, 
was:  58 degrees of forward flexion, 30 degrees of extension, 
20 degrees of left lateral flexion, 20 degrees of right 
lateral flexion, and 30 degrees each of left and right 
rotation.  

In the absence of evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, the criteria for 
the next higher rating, 40 percent, under the General Rating 
Formula for Diseases and Injuries of the Spine, have not been 
met. 

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve, whether the 
less than total paralysis is due to the varied level of the 
nerve lesion or to partial nerve regeneration.  38 C.F.R. §§ 
4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.

After a review of the pertinent VA medical evidence, a 
separate compensable rating based on neurological 
manifestations is not warranted either before or from 
February 28, 2007.  Although the record does not clearly 
delineate whether any neurological findings in the lower 
extremities are attributed to the service-connected 
musculoligamentous injury to the lower thoracic and upper 
lumbar spine, the neurological findings overall are 
essentially negative.  At the time of the October 2004 and 
February 2007 VA examinations, motor strength in the muscle 
groups of the lower extremities were 4/5 or 5/5, there was no 
muscle atrophy or wasting, reflexes were physiologic and 
symmetric, straight leg raising was negative sitting, and 
sensation to coarse touch and fine touch were preserved in 
both lower extremities except for some subjective decrease to 
light touch of the right S1 dermatome.  In view of these 
findings, the clinical evidence does not support the 
assignment of a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520 for the period considered in this appeal.  

Despite the listing of Diagnostic Code 5243 for 
intervertebral disc syndrome on the latest rating, an MRI 
scan of the lumbosacral spine in November 2004 showed 
degenerative disc disease in the mid to lower lumbosacral 
spine, service connection has not been established for such 
condition and a disc syndrome has not been shown to be a part 
of the veteran's service-connected disability.  Accordingly, 
the regulation pertaining to intervertebral disc syndrome is 
not for application in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied.  

A rating higher than 10 percent before February 28, 2007, and 
a rating higher than 20 percent from February 28, 2007, for 
musculoligamentous injury to the lower thoracic and upper 
lumbar spine, is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


